Citation Nr: 1421162	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection to hypertension, to include as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Board hearing in February 2013 at the local RO before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  

In his August 2007 notice of disagreement, the Veteran indicated that he wished to appeal all of the issues set forth on the front page of this decision.  The RO addressed all of these issues in an October 2008 statement of case.  In his substantive appeal, the Veteran checked box 9.A. indicating that he wanted to appeal all of the issues addressed in the statement of the case (SOC).  However, below, he only listed the issues of hearing loss and tinnitus.  Regardless, the U. S. Court of Appeals for Veterans Claims (Court) in Evans v. Shinseki, 25 Vet. App. 7, 14-15 (2011) held that, when an Appellant checks box 9.A. on a VA Form 9 indicating that he wishes to appeal all issues on a SOC, then all issues are on appeal to the Board and the Board has waived its ability to dismiss any of those issues under 38 U.S.C.A. § 7105(d)(5).  Nevertheless, as discussed further below, the Veteran subsequently withdrew the issue of entitlement to service connection for hypertension at the Board hearing.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that with the exception of the February 2013 hearing transcript and additional VA treatment records dated to March 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 2013 Board hearing, the Veteran testified that he no longer wished to pursue an appeal on the issue of entitlement to service connection for hypertension, to include as due to exposure to herbicides.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for hypertension, to include as due to exposure to herbicides, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Service Connection Claim for Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran at the February 2013 Board hearing withdrew his appeal as to the issue of entitlement to service connection for hypertension, to include as due to exposure to herbicides.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for hypertension, to include as due to herbicide exposure, is dismissed.


REMAND

The Board finds that additional development is necessary before the remaining claims on appeal can be adjudicated.  

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  The Veteran asserts that his hearing loss and tinnitus are due to in-service acoustic trauma from artillery and mortar fire as well as due to his duties as a wheel and tank mechanic.  The Veteran's service personnel records show that he worked in the motor pool was a wheel vehicle mechanic.  

Moreover, an October 2009 report from the U.S. Army and Joint Services Records Research Center (JSRRC) shows that the Veteran's battalion experienced small arms fire on several occasions.  In the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred in or aggravated by combat service will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt will be resolved in favor of the Veteran.  Service incurrence of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section § 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  However, the provisions of section 1154(b) deal with the question of whether a particular injury or disease occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent evidence is generally required.  In other words, section 1154(b) does not presumptively establish service connection for a combat veteran; rather it relaxes the evidentiary requirements for "noting" what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Given the Veteran's combat exposure as well as duties in the motor pool, in-service acoustic trauma has been conceded.  The Veteran was afforded a VA examination in May 2006.  After audiological evaluation, the examiner determined that the Veteran did not meet the VA criteria for a hearing loss disability under 38 C.F.R. § 3.385 (2013).  At the Board hearing, the Veteran testified that his hearing loss had increased in severity since this examination.  Thus, in light of his testimony, the Board finds that the Veteran should be afforded another VA examination to address the Veteran's claimed hearing loss.  

If hearing loss is found on audiological evaluation, the examiner should offer an etiological opinion.  In this regard, the examiner must consider the Veteran's competent and credible testimony of experiencing hearing loss and tinnitus due to exposure to mortar and fire attacks as well as while working in the motor pool as a vehicle mechanic.  Moreover, the examiner should consider what appears to be an upward threshold shift from the May 1969 entrance examination to the November 1970 discharge examination.  

Further, importantly, the May 2006 examiner did not offer an etiological opinion for the Veteran's tinnitus.  Thus, the examination is deficient with respect to this issue as the examiner did not provide an opinion with sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, the new VA examination must also address the etiology of the Veteran's tinnitus.  

The Veteran testified at the Board hearing that he underwent a hearing evaluation in November 1976 for employment purposes with the United States Post Office.  As this record may be pertinent to the present appeal, the AOJ should take appropriate steps to obtain such evidence.  

Moreover, the Veteran testified that he had sought treatment at the Dallas, Texas VA Medical Center (VAMC) shortly after he was discharged from service.  However, it does not appear that there records have been requested.  Moreover, at the Board hearing, the Veteran indicated that he received continuing treatment for his hearing loss at the VAMC in Houston, Texas.  As noted above, the most recent treatment records associated with Virtual VA date to March 2012.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records dated from March 2012 to the present from the Houston VAMC and all VA treatment records dated from the time of discharge from the Dallas VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain a November 1976 audiological evaluation done for employment purposes with the United States Post Office.  All reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  Obtain VA treatment records dated from March 2012 to the present from the Houston VAMC and all VA treatment records dated from the time of discharge from the Dallas VAMC.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

3.  After obtaining any outstanding records, schedule the Veteran for a VA audiological examination to determine the nature, extent and etiology of any currently manifested hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to the examiner for review.  After examining the Veteran and reviewing the claims file, the examination report should show whether the Veteran meets the VA criteria for hearing loss as set forth in 38 C.F.R. § 3.385.  Thereafter, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and/or tinnitus are related to acoustic trauma during active duty service, specifically exposure to mortar and artillery fire as well as his duties as a vehicle mechanic.  

A detailed rationale for all opinions expressed should be furnished.  In proffering the opinion, the examiner should specifically address the Veteran's competent and credible statements of in-service acoustic trauma as well as pertinent symptoms since service and the documented upward threshold shift from the May 1969 entrance examination and November 1970 discharge examination. 

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


